IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alton D. Brown,                          :
                          Appellant      :
                                         :   No. 1939 C.D. 2016
             v.                          :   Submitted: June 9, 2017
                                         :
Sherry Wise, and Susan K. White          :

BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE MICHAEL H. WOJCIK, Judge
             HONORABLE DAN PELLEGRINI, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                         FILED: August 25, 2017

             Alton Brown (Appellant), a well-known inmate at the State
Correctional Institution at Greene who is representing himself, appeals an April 25,
2016 order entered in the Court of Common Pleas of Greene County (trial court)
that denied Appellant’s Motion for Reconsideration/Recusal and dismissed the
underlying civil action. Subsequent to Appellant’s appeal, and while the matter
remained in the trial court, the trial court entered a sua sponte order filed July 1,
2016, which, citing Canons 2.11, 3.13, and 3.15 of the Code of Judicial Conduct,
disqualified itself and ordered that “all current and future matters regarding this
case shall thereafter be automatically referred to the Office of Court Administrator
for assignment, and reassignment.” (Disqualification Order)        Certified Record
(C.R.), Item #13. Given the lack of explanation for the denial of recusal and the
subsequent entry of the Disqualification Order, we vacate the trial court’s April 25,
2016 order and remand for reconsideration.
                This matter began when Appellant sought mandamus relief against the
Prothonotary and Criminal Clerk of the trial court, essentially alleging that the
court officials were barring his access to the trial court and were not responsive to
his contacts. As part of the initial filing, Appellant sought leave to proceed in
forma pauperis, without payment of costs. The President Judge of the trial court
denied in forma pauperis status. Appellant filed a motion for reconsideration. On
March 9, 2016, the President Judge of the trial court denied in forma pauperis
status again and directed Appellant to tender $96.00 in court fees within 30 days of
service of the opinion and order or face dismissal of his underlying action.


                Appellant filed a timely “Motion for Reconsideration of Order of
March 9, 2016: And, Recusal.” C.R., Item #17. In response, the President Judge
of the trial court entered the Order of April 25, 2016, which is the subject of the
current appeal. In the order, the trial court explained that court records failed to
reveal payment of court costs by Appellant. Accordingly, the trial court ordered:
“[T]he [Appellant’s] Motion for Reconsideration of Order of March 9, 2016 and
Recusal is DENIED, and the [Appellant’s] complaint is DISMISSED in its
entirety.” C.R., Item #16. There was no discussion addressing the recusal portion
of the order.


                Together with his appeal from the Order of April 25, 2016, Appellant
sought leave to appeal in forma pauperis. C.R., Item #14. While that application
was pending, the President Judge of the trial court entered the Disqualification
Order, filed July 1, 2016. The same day, a second judge denied Appellant’s




                                           2
application to appeal in forma pauperis. However, by order of November 9, 2016,
the second judge granted Appellant’s application to appeal in forma pauperis.


             In response to Appellant’s statement of errors complained of on
appeal, the second judge entered an Opinion Pursuant to Pa. R.A.P. 1925, and
stated that “the reasons for this Court’s April 25, 2016 Order appear of record and
[the Court] Directs the Prothonotary to transmit the record accordingly.” C.R.,
Item #6. The opinion did not expressly address the recusal portion of the April 25,
2016 Order, and it did not reference the Disqualification Order at all.


             Whether or not there is merit in the current appeal or in the underlying
mandamus action, there is at least an ambiguity about the manner in which the trial
court handled the recusal portion of the Reconsideration/Recusal Motion. Until
there is more clarity about the reasons for denying recusal and then granting
disqualification sua sponte, the dismissal of the underlying action cannot stand.
Accordingly, we vacate the Order of April 25, 2016, and we remand to the trial
court for reconsideration of the Motion for Reconsideration/Recusal and a more
complete explanation of whatever disposition the court enters.




                                       ROBERT SIMPSON, Judge


Judge Cosgrove did not participate in the decision in this case.




                                          3
        IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Alton D. Brown,                          :
                          Appellant      :
                                         :   No. 1939 C.D. 2016
             v.                          :
                                         :
Sherry Wise, and Susan K. White          :


                                      ORDER

             AND NOW, this 25th day of August, 2017, the Order of the Court of
Common Pleas of Greene County, dated April 25, 2016 in the above-captioned
matter is VACATED, and the matter is REMANDED for reconsideration
consistent with the foregoing opinion. Jurisdiction is relinquished.




                                       ROBERT SIMPSON, Judge